DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/22 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150064912 (Jang et al) in view of US 20190393303 (Choi et al) and US 20190088551 (Kim et al).
Concerning claim 9, Jang discloses a semiconductor device, comprising: a base (Fig. 11A right side of substrate portion under 18+20) on a substrate; and a first fin-shaped structure (11B) adjacent to the base.
 Jang does not disclose wherein a surface of the substrate between the base and the first fin-shaped structure comprises a first curve concave upward, a second fin-shaped structure adjacent to the first fin-shaped structure or wherein a surface of the substrate between the first fin-shaped structure and the second fin-shaped structure comprises a second curve concave upward, or a bottom surface of the first curve is even with a bottom surface of the second curve.
However, Choi discloses a fin configuration in which a surface of the substrate between the base and first fin shaped structure comprises a first curve concave upward (Fig. 4B and [0047]-[0048]), wherein a surface of the substrate between the first fin-shaped structure and the second fin-shaped structure comprises a second curve concave upward (Choi Fig. 4B, Tr1 and Tr2). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore absent evidence that the claimed configuration is significant it would have been obvious to one of ordinary skill in the art to form a surface of the substrate between the base and the first fin-shaped structure and second fin-shaped structure with a concave curve upward  because of its known use in the prior art as evidenced by Choi. 
Additionally, Kim discloses a first and second fin-shaped  active region where the bottom surface of the first curve is even with a bottom surface of the second curve (Fig. 2B). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore absent evidence that the claimed configuration is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the first and second fin shaped regions such that the bottom surfaces are even with one another as disclosed by Kim in the invention of Jang.
Continuing to claim 10, Jang discloses wherein top surfaces of the base and the first fin-shaped structure are coplanar (Fig. 11A).
As to claims 12 and 13, Jang in view of Choi discloses wherein the first curve and the second curve comprise same curvature (Choi Fig. 4B) and wherein the first curve and the second curve comprise different curvatures (Choi Fig. 4B).
Pertaining to claim 14, Jang discloses wherein a pitch between the first fin-shaped structure and the second fin-shaped structure is less than a pitch between the base and the first fin-shaped structure (Fig. 11A).

Response to Arguments

Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	07/12/22